SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2009 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 Required Information Page Number(s) A. Financial Statements and Schedule: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2009 and 2008 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2009 and 2008 5 Notes to Financial Statements: 6-14 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2009 15-21 B. Exhibits 23 Consent of Independent Registered Public Accounting Firm 99(a) GE S&S Program Mutual Funds 2009 Annual Report (incorporated by reference to the General Electric S&S Program Mutual Fund Form N-CSR for the year ended December 31, 2009, as filed with the Commission on March 8, 2010) 99(b) GE Institutional International Equity Fund 2009 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2009, as filed with the Commission on December 7, 2009) 99(c) GE Institutional Small-Cap Value Equity Fund 2009 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2009, as filed with the Commission on December 7, 2009) 99(d) GE Institutional Strategic Investment Fund 2009 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2009, as filed with the Commission on December 7, 2009) Signatures The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. GE Savings and Security Program (Name of Plan) Date: June 22, 2010 /s/ Jamie S. Miller Jamie S. Miller Vice President and Controller GE SAVINGS AND SECURITY PROGRAM Financial Statements and Supplemental Schedule December 31, 2009 and 2008 (With Independent Registered Public Accounting Firm’s Report Thereon) GE SAVINGS AND SECURITY PROGRAM December 31, 2009 and 2008 Table of Contents Page Number(s) Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2009 and 2008 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2009 and 2008 5 Notes to Financial Statements 6-17 Supplemental Schedule: (i) Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2009 18-26 (i) Schedules required by Form 5500 that are not applicable have not been included. - 2 - Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Savings and Security Program: We have audited the accompanying statements of net assets available for plan benefits of the GE Savings and Security Program (the Plan) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP KPMG LLIP June 9, 2010 - 3 - GE SAVINGS AND SECURITY PROGRAM Statements of Net Assets Available for Plan Benefits December 31, 2009 and 2008 (in thousands) Assets Investments, at fair value (notes 3 and 4) $ $ Loans to participants Accrued dividends and interest Other assets Total assets Liabilities Other liabilities Total liabilities Net assets available for plan benefits $ $ See accompanying notes to financial statements. - 4 - GE SAVINGS AND SECURITY PROGRAM Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2009 and 2008 (in thousands) Additions (reductions) to net assets attributed to: Investment income: Net appreciation (depreciation) in fair value of investments (note 3) $ $ Interest and dividend income: General Electric Company Common Stock Registered investment companies Other investments Interest on loans to participants Contributions: Employee Employer Total additions (reductions) Deductions from net assets attributed to: Participant withdrawals Net increase (decrease) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. - 5 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 Description of the Plan The GE Savings and Security Program (the “Plan”) is a defined contribution plan sponsored by General Electric Company. The Plan is subject to applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The assets of the Plan are held and invested through the General Electric Savings and Security Trust (the “Trust”). Historically, General Electric Company has performed all of the Plan’s administration and recordkeeping. On December 1, 2009, Fidelity Investmentsâ became the Plan’s recordkeeper and the Plan Trustees (all of whom are officers of GE Asset Management Incorporated (“GEAM”), a wholly owned subsidiary of General Electric Company) appointed Fidelity Management Trust Company (“FMTC”) as the directed Trustee of the Trust. The Plan was also amended and restated in its entirety and otherwise updated, generally effective December 1, 2009, primarily to: · provide new investment options, “unitize” the GE stock fund and expand investment alternatives for matching contributions and loan repayments; · expedite contribution and investment elections and increase investment switching opportunities; · reduce restrictions on loans, regular in-service withdrawals and partial distributions; and · incorporate regulatory changes and make other improvements and technical changes. GEAM is the investment adviser to the Plan’s investment options, with the exception of the Index Funds, the GE Stock Fund and the U.S. Bond Fund (as defined below). BlackRock Institutional Trust Company (“BlackRock”) is the investment adviser to the Non-U.S. Equity Index Fund, U.S. Aggregate Bond Index Fund, U.S. Large-Cap Equity Index Fund, U.S. Mid-Cap Equity Index Fund, U.S. Small-Cap Equity Index Fund and the U.S. Treasury Inflation-Protected Securities Index Fund (collectively referred to herein as the “Index Funds”). These funds were established as investment options December 1, 2009. State Street Corporation is the custodian of all Plan assets except for the GE Stock Fund and the United States Savings Bonds. FMTC is the custodian of the GE Stock Fund. The Federal Reserve Bank is the custodian of the United States Savings Bonds. The following description of the Plan is provided for general information purposes only. The complete terms of the Plan are provided in the GE Savings and Security Program document (the “Plan Document”). Additional Plan information including benefits, investment options, vesting provisions and effects of plan termination is included in Plan handbooks and other material distributed to participants. Employee Contributions and Investment Options Eligible employees of General Electric Company and participating affiliates may participate in the Plan by investing up to 30% of their earnings in one or more of the following investment options: (a) General Electric Common Stock Fund (the “GE Stock Fund”) - GE Stock constitutes at least 98% of the assets of the GE Stock Fund and the remainder (up to 2%) is held in cash and cash equivalents to provide liquidity for participant directed transactions. Effective as of December 1, 2009, an investment in GE common stock (“GE Stock”) changed from an investment solely in GE Stock to an investment in a unitized stock fund. (b) GE S&S Income Fund (the “Income Fund”) - a registered investment company that invests primarily in a variety of investment grade debt securities such as U.S. Government securities, mortgage-backed securities, corporate bonds, and money market instruments. The Income Fund normally has a weighted average maturity of approximately five to ten years, but is subject to no limitation with respect to the maturities of the instruments in which it may invest. (c) GE S&S Program Mutual Fund (the “Mutual Fund”) - a registered investment company that invests primarily in equity securities of U.S. companies. - 6 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 (d) GE Institutional International Equity Fund (the “International Fund”) - a registered investment company that invests primarily in equity securities of companies in countries other than the United States. (e) GE Institutional Small-Cap Equity Fund (the “Small Cap Fund”)  a registered investment company that invests primarily in equity securities of small-cap U.S. companies (those with market capitalizations in the same range as the companies in the Russell 2000 Index). (f) GE Institutional Strategic Investment Fund (the “Strategic Investment Fund”) – a registered investment company that invests primarily in a combination of equity securities (U.S. and Non-U.S.), investment grade debt securities and cash. (g) Non-U.S. Equity Index Fund – a collective trust fund that invests in foreign stocks in developed and emerging markets outside the United States. (h) U.S. Aggregate Bond Index Fund – a collective trust fund that invests in high-quality fixed income securities. (i) U.S. Large-Cap Equity Index Fund – a collective trust fund that invests in large companies within the United States. This fund replaced the Vanguardâ Institutional Index Fund as an investment option in the Plan effectiveDecember 1, 2009. (j) U.S. Mid-Cap Equity Index Fund – a collective trust fund that invests in medium-sized companies within the United States. (k) U.S. Small-Cap Equity Index Fund – a collective trust fund that invests in smaller companies within the United States. (l) U.S. Treasury Inflation-Protected Securities Index Fund (the “U.S. TIPS Index Fund”) – a collective trust fund that invests in inflation-linked, fixed income securities issued by the United States government. (m) GE S&S Short-Term Interest Fund (the “Short Term Fund”) – invests primarily in a variety of investment grade debt securities with a weighted average maturity that is normally not more than three years. (n) GE S&S Money Market Fund (the “Money Market Fund”) – invests primarily in short-term, U.S. dollar denominated money market instruments and other debt instruments that mature in one year or less. (o) United States Savings Bonds (the “U.S. Bond Fund”) – comprises individual participants’ contributions that are directed to U.S. Treasury Series EE Savings Bonds, bonds that mature in 30 years. Individual funds being accumulated for bond purchase are invested in short-term instruments. Effective July 1, 1995, only after-tax contributions are permitted to be invested in the U.S. Bond Fund. Bonds acquired with after-tax contributions held by the Trustees shall be distributed to participants as soon as practicable after the end of the second calendar year following the year in which the bonds were acquired. Proceeds from bonds acquired before July 1, 1995 that have matured but have not yet been distributed are reinvested in bonds. - 7 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 The GE Stock Fund, Income Fund, Mutual Fund, International Fund, Small Cap Fund, Strategic Investment Fund, Index Funds, Short Term Fund, Money Market Fund and U.S. Bond Fund are collectively referred to herein as the “Funds”. The Income Fund, Mutual Fund, International Fund, Small Cap Fund and Strategic Investment Fund are registered investment companies subject to specific disclosure and other requirements. Audited financial statements and prospectuses or other disclosure documents of the registered investment companies are distributed annually to participants. Collective investment fund profiles and other disclosure documents are distributed annually to participants for the Index Funds. The GE Stock Fund, Short Term Fund and Money Market Fund detailed information is contained in the S&S Program Supplemental Information document, which is distributed annually. The Plan permits participants to invest compensation on which income taxes have and have not been paid (“after-tax” and “pre-tax”, respectively). The United States Internal Revenue Code limits pre-tax contributions. The limits for participants under age 50 were generally $16,500 and $15,500 in 2009 and 2008, respectively. For participants who were at least age 50 during the year, the 2009 and 2008 limits were generally $22,000 and $20,500, respectively. Prior to December 2009, the Plan permitted participants to switch their investment balances up to 24 times each year. Effective December 2009, participants may make such switches (including rebalancing) up to 12 times each quarter. Restrictions on such switches include a prohibition against switching balances into the U.S. Bond Fund, a prohibition against switching balances out of U.S Savings Bonds held in custody that were purchased with after-tax contributions and certain restrictions on a participant’s ability to engage in frequent trading in response to Securities and Exchange Commission requirements governing mutual funds. Employer Contributions The Plan generally provides for employer matching contributions of 50% of employees’ contributions of up to 7% of their earnings, that is, a 3.5% maximum matching contribution. For certain eligible employees whose first day of work was on or after January 1, 2005, such matching contributions are generally 50% of employees’ contributions of up to 8% of earnings (4% maximum). Prior to December 2009, employer contributions were invested at the election of the participant in any one of the investment options except for the U.S. Bond Fund. Effective December 2009, participants are no longer limited to one investment option for employer contributions. Rollovers and Transfers from Other Qualifying Plans Subject to General Electric Company approval, participants may elect to roll over amounts from other qualifying plans or arrangements in accordance with the Internal Revenue Code. For the years ended December 31, 2009 and 2008, transfers from other qualifying plans or arrangements accounted for $18.5 million and $40.8 million, respectively, and are included in employee contributions in the Statements of Changes in Net Assets Available for Plan Benefits. Withdrawals Subject to certain limitations prescribed by the Plan and the Internal Revenue Code, terminated participants may elect retirement or other termination withdrawals in either lump sum or partial payments. Currently, employed participants may make up to seven withdrawals per year and certain hardship withdrawals from their participant accounts. Partial payments on termination are generally limited to four per year and a minimum of $500. - 8 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 Loans to Participants The Plan permits participants, under certain circumstances, to borrow a minimum of $500 from their participant accounts. Subject to certain Internal Revenue Code and Plan limits, a participant may not borrow more than the lesser of 50% of that participant’s available account value, as defined in the Plan Document, or $50,000, adjusted for prior loans. The interest rate applicable to participant loans is based on the monthly average of the composite yield on corporate bonds, published by Moody’s Investors Service. Prior to December 2009, the interest rates of individual loans were fixed for the shorter of the term of the loan or five years. Effective December 2009, the interest rates for new loans are fixed for the term of the loan. A participant may have no more than two outstanding loans from the Plan at any time and prior to December 2009, could not obtain more than one such loan during any calendar year. Effective December 2009, this one loan per calendar year limit was removed. Loans are repaid with interest in equal payments over the term of the loan by payroll deductions, personal check or other such methods as may be required. Participants may repay the entire principal amount with written notice and without penalty. Prior to December 2009, this repayment could not be made within three months of the date of the loan, but this restriction was removed effective December 2009. In the event of a loan default, the Plan will report the outstanding loan balance as a withdrawal. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocation of (a) employer matching contributions and (b) investment results. The benefit to which a participant is entitled is the value of the participant’s vested account. Vesting Participants are fully vested in their accounts, including employee and employer contributions and investment results. Plan Termination and Amendment Although General Electric Company has not expressed any intent to do so, it has the right under the Plan, to the extent permitted by law, to discontinue its contributions and to terminate the Plan in accordance with the provisions of ERISA. If the Plan is terminated, each participant’s interest will be payable in full according to the Plan provisions. General Electric Company also has the right under the Plan, to the extent permitted by law, to amend or replace the Plan for any reason. Administrative and Investment Advisory Costs Administrative costs of the Plan and investment advisory costs for the GE Stock Fund, Short Term Fund and the Money Market Fund are generally borne by General Electric Company. For the registered investment companies and the Index Funds, investment advisers are reimbursed for costs incurred or receive a management fee for providing investment advisory services. These reimbursed costs and management fees are reflected in the interest and dividend income on the Statements of Changes in Net Assets Available for Plan Benefits. - 9 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Accounting Changes The Financial Accounting Standards Board (FASB) has made the Accounting Standards Codification (ASC) effective for financial statements issued for interim and annual periods ending after September 15, 2009. The ASC combines all previously issued authoritative U.S. generally accepted accounting principles (GAAP) into one codified set of guidance organized by subject area. In these financial statements, references to previously issued accounting standards have been replaced with the relevant ASC references. Subsequent revisions to GAAP by the FASB will be incorporated into the ASC through issuance of Accounting Standards Updates (ASU). (c) Investments Plan investments are reported at fair value. See notes 3 and 4 for additional information. Investment transactions are recorded on a trade date basis. Dividends are recorded on the ex-dividend date. Interest income is earned from settlement date and recognized on the accrual basis. The net appreciation (depreciation) in the fair value of investments consists of the realized gains or losses on the sales of investments and the unrealized appreciation (depreciation) of investments. Investments other than the GE Stock Fund, the Mutual Fund, the Money Market Fund and the U.S. Bond Fund may use various financial instruments such as options and futures, commonly referred to as derivatives, to manage risk. The Index Funds may use futures to manage risk. In addition, the Non-U.S. Equity Index Fund may use a variety of over the counter derivative instruments, including, without limitation, options, swaps and forward contracts. No investments are engaged in market-making or other speculative activities. All portfolio securities of the Money Market Fund and any short-term money market instruments held by the Short Term Fund with remaining maturities of sixty days or less at the time of purchase are valued on the basis of amortized cost, which approximates fair value. The Plan invests in collective funds. A collective fund is a pool of investments from various investors to create a diversified fund. More detailed information regarding these financial instruments, as well as the strategies and policies for their use, is contained in the audited financial statements of the eligible investment options, which are distributed annually to participants, except the GE Stock, Short Term, Money Market and Index Funds. Collective investment fund profiles and other disclosure documents are distributed annually to participants for the Index Funds. The GE Stock, Short Term and Money Market Fund detailed information is contained in the S&S Program Supplemental Information document, which is distributed annually. - 10 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 (d)Fair Value Measurements We adopted ASC 820, Fair Value Measurements and Disclosures, effective January 1, 2008 for all financial investments accounted for at fair value. For financial assets and liabilities fair valued on a recurring basis, fair value is the price the Plan would receive to sell an asset or pay to transfer a liability in an orderly transaction with a market participant at the measurement date. In the absence of active markets for the identical assets and liabilities, such measurements involve developing assumptions based on market observable data and, in the absence of such data, internal information that is consistent with what market participants would use in a hypothetical transaction that occurs at the measurement date. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our market assumptions. Preference is given to observable inputs. These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical investments in active markets. Level 2 - Quoted prices for similar investments in active markets; quoted prices for identical or similar investments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 - Significant inputs to the valuation model are unobservable. We maintain policies and procedures to value investments using the best and most relevant data available. In addition, we retained independent pricing vendors to assist in valuing certain investments. The following section describes the valuation methodologies we use to measure investments at fair value. When available, we use quoted market prices to determine the fair value of investment securities, and they are included in Level 1. Level 1 securities primarily include registered investment companies and the investment in GE stock as of December 31, 2008. The Plan’s ownership in the collective funds and the GE Stock Fund are carried at fair value based on the investment’s net asset value per unit and included in Level 2. When quoted market prices areunobservable, we obtain pricing information from an independent pricing vendor. The pricing vendor uses various pricing models for each asset class that are consistent with what other market participants would use. The inputs and assumptions to the model of the pricing vendor are derived from market observable sources including: benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and other market-related data. Since many fixed income securities do not trade on a daily basis, the methodology of the pricing vendor uses available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings, and matrix pricing. The pricing vendor considers available market observable inputs in determining the evaluation for a security. Thus, certain securities may not be priced using quoted prices, but rather determined from market observable information. These investments are included in Level 2 and primarily comprise securities in the Short Term Fund and the Money Market Fund. In infrequent circumstances, our pricing vendors may provide us with valuations that are based on significant unobservable inputs, and in those circumstances we classify the investment securities in Level 3. - 11 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 (e) Loans to Participants Loans to participants equal the outstanding principal balance plus accrued interest, which approximates fair value. (f)Participant Withdrawals Participant withdrawals are recorded when paid. (g) Management Estimates and Assumptions The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (h) Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. - 12 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 Investments The following is a summary of the fair value of the Plan’s investments at December 31, 2009 and 2008: (in thousands) GE Stock Fund (a) $ (b) $ (b) Registered Investment Companies: GE S&S Income Fund (b) (b) GE S&S Program Mutual Fund (b) (b) GE Institutional International Equity Fund (b) (b) GE Institutional Small-Cap Equity Fund GE Institutional Strategic Investment Fund Vanguardâ Institutional Index Fund — Total Registered Investment Companies Collective Funds: GE Cash Plus Fund Non-U.S. Equity Index Fund — U.S. Aggregate Bond Index Fund — U.S. Large-Cap Equity Index Fund — U.S. Mid-Cap Equity Index Fund — U.S. Small-Cap Equity Index Fund — U.S. Treasury Inflation-Protected Securities Index Fund — Total Collective Funds Other Investments: Short-Term Money Market Instruments (b) (b) U.S. Government and Agency Debt Obligations (b) (b) Other Total Other Investments Total Investments at fair value $ $ (a) Effective as of December 1, 2009, an investment in GE Stock changed from an investment solely in GE Stock to an investment in a unitized stock fund. (b) Investments representing more than 5% of the Plan’s net assets. - 13 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 The Plan’s investments appreciated (depreciated) as follows: (in thousands) GE Stock Fund (a) $ $ Registered Investment Companies Collective Funds — Other Investments $ $ (a) Effective as of December 1, 2009, an investment in GE Stock changed from an investment solely in GE Stock to an investment in a unitized stock fund. The Funds, with the exception of the GE Stock Fund, Index Funds and U.S. Bond Fund may, from time to time, lend securities to certain unrelated brokers. In the event the counterparty does not meet its contracted obligation to return securities used, a Fund may be exposed to the risk of reacquiring the securities at prevailing market prices in order to satisfy its obligations. In a securities loan arrangement, a Fund receives collateral in the form of cash or securities, which may be supplemented by letters of credit, in an amount generally in excess of the market value of securities loaned. The Funds monitor the market value of the securities loaned on a daily basis with additional collateral obtained or refunded as necessary. The value of cash collateral obtained and reinvested in short-term investments is reflected as a liability in the Plan’s financial statements.As of December 31, 2008, the Vanguardâ Institutional Index Fund and the Income Fund participated in security lending programs. For more information, refer to the audited financial statements of the Vanguardâ Institutional Index Fund and the Income Fund. The Funds, with the exception of the GE Stock Fund and U.S. Bond Fund include investments in U.S. equities, international equities and fixed income securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonable to expect that changes in the values of investment securities will occur (including in the near term) and that such changes could materially affect participant account balances and the Statements of Net Assets Available for Plan Benefits. The Plan offers alternatives that may mitigate participant risks, including the opportunity to diversify investments across fifteen participant-directed fund elections. Additionally, the investments within each participant-directed fund election are further diversified into various financial instruments, with the exception of the GE Stock Fund and the U.S. Bond Fund, which invest in securities of a single issuer. Fair Value Measurements We adopted ASC 820 effective January 1, 2008 for all financial investments accounted for at fair value. This guidance establishes a new framework for measuring fair value and expands related disclosures. Broadly, the framework requires fair value to be determined based on the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants. It also establishes a three-level valuation hierarchy based upon observable and non-observable inputs. - 14 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 The following table presents the Plan’s investments measured at fair value on a recurring basis at December 31, 2009: Level 1 Level 2 Level 3 Total (in thousands) GE Stock Fund $ — $ $ — $ Registered Investment Companies — — Collective Funds — — Other Investments: Short-Term Money Market Instruments — — U.S. Government and Agency Debt Obligations — Other — Total Other Investments Total investments at fair value $ The following table presents the Plan’s investments measured at fair value on a recurring basis at December 31, 2008: Level 1 Level 2 Level 3 Total (in thousands) GE Common Stock $ $ — $ — $ Registered Investment Companies — — Collective Funds — — Other Investments: Short-Term Money Market Instruments — — U.S. Government and Agency Debt Obligations — 69 Other — Total Other Investments 69 Total investments at fair value $ $ $ 69 $ - 15 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 The following table presents the changes in Level 3 investments measured on a recurring basis for the year ended December 31, 2009: Net change in Net unrealized realized/ gains (losses) unrealized relating to gains Purchases, Transfers investments (losses) issuances in and/or still held at (in thousands) January1, included in and out of December31, December31, earnings settlements Level 3(a) 2009(b) U.S. Government and Agency Debt Obligations $ 69 $ $ $ — $ $ 4 The following table presents the changes in Level 3 investments measured on a recurring basis for the year ended December 31, 2008: Net change in Net unrealized realized/ gains (losses) unrealized relating to gains Purchases, Transfers investments (losses) issuances in and/or still held at (in thousands) January1, included in and out of December31, December31, earnings settlements Level 3(a) 2008(b) U.S. Government and Agency Debt Obligations $ — $ 69 $ 4 (a) Transfers in and out of Level 3 are considered to occur at the beginning of the period.There were no transfers during the period. (b) Represented the amount of total gains or losses for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments classified as Level 3 that are still held at December 31, 2009 and December 31, 2008, respectively. - 16 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2009 and 2008 Tax Status The Internal Revenue Service has notified General Electric Company by a letter dated June 27, 2006, that the Plan is qualified under the appropriate sections of the Internal Revenue Code. The Plan has been amended and restated since that letter was issued. However, counsel for the Plan has no reason to believe that those changes have adversely affected the validity of the determination letter. A request for a new determination letter for the Plan has been submitted to the Internal Revenue Service. The portion of a participant’s compensation contributed to the Plan as a pre-tax contribution and General Electric Company’s matching contribution are not subject to Federal income tax when such contributions are credited to participant accounts, subject to certain limitations. These amounts and any investment results may be included in the participant’s gross taxable income for the year in which such amounts are withdrawn from the Plan. (6)Reconciliation of Financial Statements to Form 5500 Loans to participants are classified as investments per Form 5500 instructions.The following is a reconciliation of total investments per the financial statements to the annual report filed on Form 5500, Schedule H as required by the Department of Labor: December 31 (in thousands) Total investments per financial statements $ $ Loans to participants Total investments per Form 5500 $ $ - 17 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Shares Cost (a) Fair Value GE Stock Fund Common Stock – 99.2% General Electric Company (g) $ $ Short- Term Investments- 0.8% Fidelity Institutional Money Market Government Portfolio (Class I) (b) Total GE Stock Fund Registered Investment Companies GE S&S Income Fund (c) GE S&S Program Mutual Fund (c) GE Institutional International Equity Fund (c) GE Institutional Small-Cap Equity Fund (c) GE Institutional Strategic Investment Fund (c) Total Registered Investment Companies Collective Funds GE Cash Plus Fund (c) (d) Non U.S. Equity Index Fund U.S. Aggregate Bond Index Fund U.S. Large Cap Equity Index Fund U.S. Mid Cap Equity Index Fund U.S. Small Cap Equity Index Fund U.S. TIPS Index Fund Total Collective Funds See accompanying notes to schedule of assets on page 26. (continued) - 18 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value Short-Term Money Market Instruments Interest Bearing Cash and Cash Equivalents Abbey National Treasury % 2/25/2010 $ Allied Irish Banks NA 3/3/2010 (e) Australia and New Zealand Bank 1/7/2010 (e) Australia and New Zealand Bank 5/25/2010 Banco Bilbao Vizcaya 2/17/2010 Bank of America Corporation 1/8/2010 (e) Bank Of Ireland 1/4/2010 Bank Of Montreal 2/22/2010 Bank Of Nova Scotia 12/17/2010 Bank Of Nova Scotia 1/15/2010 Barclays Bank PLC 5/3/2010 Barclays Bank PLC 4/15/2010 Barclays Repurchase Agreement 1/4/2010 BNP Paribas 3/1/2010 BNP Paribas 1/14/2010 Calyon 2/26/2010 (e) Calyon 1/5/2010 CBA (DE) Finance Inc 6/10/2010 (e) Credit Agricole SA 5/28/2010 (e) Danske Corporation 3/15/2010 (e) Danske Corporation 1/19/2010 (e) Deutsche Bank AG 1/6/2010 Deutsche Government Agency Repurchase Agreement 1/4/2010 Eksportfinans ASA 1/4/2010 (e) European Investment Bank Global BD 2/8/2010 Her Majesty Canada 1/21/2010 (e) HSBC Americas Inc 1/4/2010 (e) HSBC Americas Inc 4/14/2010 (e) HSBC Repurchase Agreement 1/4/2010 International Bank 2/26/2010 (e) KFW Medium Term Notes 1/21/2010 National Australia Bank 2/23/2010 Nordea North America 2/5/2010 (e) Procter and Gamble 5/7/2010 Rabobank Nederland 7/23/2010 (e) Rabobank Nederland 4/26/2010 See accompanying notes to schedule of assets on page 26. (continued) - 19 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value Short-Term Money Market Instruments Interest Bearing Cash and Cash Equivalents, continued Royal Bank of Canada % 1/26/2010 $ Societe Generale North America 5/17/2010 (e) Societe Generale North America 2/2/2010 (e) State Street Cayman Islands 1/4/2010 Svenska Handelsban 2/11/2010 Toronto Dominion 5/17/2010 Toronto Dominion 2/8/2010 (e) Toyota Motor Corporation 2/3/2010 (e) Westpac Banking Corporation 10/6/2010 (e) Total Short-Term Money Market Instruments U.S. Government and Agency Debt Obligations Federal Home Loan Bank 3/12/2010 Federal Home Loan Mortgage Corporation 2/4/2010 Federal Home Loan Mortgage Corporation 12/15/2031 Federal Home Loan Mortgage Corporation 5/28/2010 Federal Home Loan Mortgage Corporation 2/9/2010 Federal Home Loan Mortgage Corporation 4/18/2011 Federal Home Loan Participation Certificate Pool 10/15/2013 (f) Federal Home Loan Participation Certificate Pool 10/15/2013 (f) Federal Home Loan Participation Certificate Pool 10/1/2023 Federal Home Loan Participation Certificate Pool 11/1/2031 Federal Home Loan Participation Certificate Pool 4/1/2032 Federal Home Loan Participation Certificate Pool 4/1/2032 Federal Home Loan Participation Certificate Pool 6/1/2032 Federal Home Loan Participation Certificate Pool 4/1/2036 Federal Home Loan Participation Certificate Pool 1/1/2016 Federal Home Loan Participation Certificate Pool 1/1/2027 Federal Home Loan Participation Certificate Pool 1/1/2027 Federal Home Loan Participation Certificate Pool 5/1/2031 Federal Home Loan Participation Certificate Pool 3/1/2027 Federal Home Loan Participation Certificate Pool 12/1/2016 Federal National Mortgage Association 5/25/2018 (f) Federal National Mortgage Association 6/25/2025 Federal National Mortgage Association 7/25/2038 (f) Federal National Mortgage Association 8/25/2037 (f) See accompanying notes to schedule of assets on page 26. (continued) - 20 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value U.S. Government and Agency Debt Obligations, continued Federal National Mortgage Association % 2/12/2010 $ Federal National Mortgage Association 2006 7/25/2036 (f) Federal National Mortgage Association Discount Notes 1/20/2010 (e) Federal National Mortgage Association Discount Notes 2/1/2010 (e) Federal National Mortgage Association Guaranteed 7/25/2044 (f) Federal National Mortgage Association Pool 5/1/2033 Federal National Mortgage Association Pool 12/1/2032 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 7/1/2033 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 7/1/2033 Federal National Mortgage Association Pool 7/1/2033 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 5/1/2033 Federal National Mortgage Association Pool 6/1/2033 Federal National Mortgage Association Pool 4/1/2011 Federal National Mortgage Association Pool 2/1/2017 Federal National Mortgage Association Pool 3/1/2017 Federal National Mortgage Association Pool 3/1/2017 Federal National Mortgage Association Pool 3/1/2017 Federal National Mortgage Association Pool 3/1/2017 Federal National Mortgage Association Pool 4/1/2017 Federal National Mortgage Association Pool 4/1/2017 Federal National Mortgage Association Pool 4/1/2017 Federal National Mortgage Association Pool 5/1/2017 Federal National Mortgage Association Pool 5/1/2017 Federal National Mortgage Association Pool 7/1/2017 Federal National Mortgage Association Pool 7/1/2017 Federal National Mortgage Association Pool 2/1/2019 Federal National Mortgage Association Pool 3/1/2029 Federal National Mortgage Association Pool 6/1/2031 Federal National Mortgage Association Pool 10/1/2031 Federal National Mortgage Association Pool 1/1/2032 See accompanying notes to schedule of assets on page 26. (continued) - 21 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value U.S. Government and Agency Debt Obligations, continued Federal National Mortgage Association Pool % 10/1/2032 $ Federal National Mortgage Association Pool 4/1/2033 Federal National Mortgage Association Pool 11/1/2033 Federal National Mortgage Association Pool 3/1/2034 Federal National Mortgage Association Pool 6/1/2034 Federal National Mortgage Association Pool 1/1/2035 Federal National Mortgage Association Pool 5/1/2035 Federal National Mortgage Association Pool 5/1/2035 Federal National Mortgage Association Pool 1/1/2036 Federal National Mortgage Association Pool 4/1/2036 Federal National Mortgage Association Pool 4/1/2016 Federal National Mortgage Association Pool 11/1/2021 Federal National Mortgage Association Pool 11/1/2022 Federal National Mortgage Association Pool 3/1/2023 Federal National Mortgage Association Pool 1/1/2025 Federal National Mortgage Association Pool 5/1/2026 Federal National Mortgage Association Pool 7/1/2027 Federal National Mortgage Association Pool 10/1/2030 Federal National Mortgage Association Pool 1/1/2031 Federal National Mortgage Association Pool 2/1/2031 Federal National Mortgage Association Pool 1/1/2032 Federal National Mortgage Association Pool 4/1/2032 Federal National Mortgage Association Pool 6/1/2032 Federal National Mortgage Association Pool 7/1/2032 Federal National Mortgage Association Pool 4/1/2033 Federal National Mortgage Association Pool 11/1/2033 Federal National Mortgage Association Pool 3/1/2034 Federal National Mortgage Association Pool 5/1/2034 Federal National Mortgage Association Pool 3/1/2032 Federal National Mortgage Association Pool 5/1/2032 Federal National Mortgage Association Pool 11/1/2033 Federal National Mortgage Association Pool 6/1/2028 Federal National Mortgage Association Pool 8/1/2029 Federal National Mortgage Association Pool 8/1/2030 Federal National Mortgage Association Pool 3/1/2011 See accompanying notes to schedule of assets on page 26. (continued) - 22 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value U.S. Government and Agency Debt Obligations, continued Federal National Mortgage Association Pool % 12/1/2031 $ Federal National Mortgage Association Pool 9/1/2021 Government National Mortgage Association 2009 3/20/2039 (f) Government National Mortgage Association Pool 12/15/2018 Government National Mortgage Association Pool 11/15/2023 Government National Mortgage Association Pool 3/15/2031 Government National Mortgage Association Pool 5/15/2032 Government National Mortgage Association Pool 11/15/2032 Government National Mortgage Association Pool 12/15/2012 Government National Mortgage Association Pool 12/15/2018 Government National Mortgage Association Pool 1/15/2031 Government National Mortgage Association Pool 1/15/2031 Government National Mortgage Association Pool 3/15/2031 Government National Mortgage Association Pool 5/15/2031 Government National Mortgage Association Pool 7/15/2031 Government National Mortgage Association Pool 9/15/2031 Government National Mortgage Association Pool 11/15/2017 U.S. Treasury Notes 1/21/2010 U.S. Treasury Notes 11/30/2010 U.S. Treasury Notes 2/15/2012 U.S. Treasury Notes 10/15/2012 U.S. Treasury Notes 5/31/2010 U.S. Treasury Notes 2/15/2010 When Issued Treasury Notes 10/31/2011 When Issued Treasury Notes 11/30/2014 Total U.S. Government and Agency Debt Obligations Other Commercial Mortgage-Backed and Asset-Backed Securities BA Credit Card Trust 6/17/2013 Bank of America Auto Trust 12/15/2016 Bear Stearns 4/12/2038 Bear Stearns 10/12/2041 Bear Stearns 10/15/2036 Citigroup 12/11/2049 See accompanying notes to schedule of assets on page 26. (continued) - 23 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description Rate of Interest Maturity Cost (a) Fair Value Commercial Mortgage-Backed and Asset-Backed Securities, continued Commercial Mortgage % 12/10/2049 $ Ford Credit Floorplan Master Owner Trust 2009 09/15/2012 Ford Credit Auto Owner Trust 2009 07/15/2014 GS Mortgage Securities Corp. II (Class A) 11/10/2039 Honda Auto Receivables Owner Trust 09/15/2015 Hertz Vehicle Financing LLC 03/25/2013 Hertz Vehicle Financing LLC 03/25/2016 Morgan Stanley Capital I 12/15/2043 Volkswagen Auto Lease Trust 03/17/2014 Total Commercial Mortgage-Backed and Asset-Backed Securities U.S. Savings Bonds - Held in trust Units Cost (a) Fair Value 1980 U.S. Savings Bond EE Series 1981 U.S. Savings Bond EE Series 1982 U.S. Savings Bond EE Series 1983 U.S. Savings Bond EE Series 1984 U.S. Savings Bond EE Series 1985 U.S. Savings Bond EE Series 1986 U.S. Savings Bond EE Series 1987 U.S. Savings Bond EE Series 1988 U.S. Savings Bond EE Series 1989 U.S. Savings Bond EE Series 1990 U.S. Savings Bond EE Series 1991 U.S. Savings Bond EE Series 1992 U.S. Savings Bond EE Series 1993 U.S. Savings Bond EE Series 1994 U.S. Savings Bond EE Series 1995 U.S. Savings Bond EE Series 1996 U.S. Savings Bond EE Series 87 1997 U.S. Savings Bond EE Series 1998 U.S. Savings Bond EE Series 1999 U.S. Savings Bond EE Series 2000 U.S. Savings Bond EE Series 2001 U.S. Savings Bond EE Series See accompanying notes to schedule of assets on page 26. (continued) - 24 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Description U.S. Savings Bonds - Held in trust, continued Units Cost (a) Fair Value 2002 U.S. Savings Bond EE Series $ 2003 U.S. Savings Bond EE Series 2004 U.S. Savings Bond EE Series 2005 U.S. Savings Bond EE Series 2006 U.S. Savings Bond EE Series 2007 U.S. Savings Bond EE Series 2008 U.S. Savings Bond EE Series 2009 U.S. Savings Bond EE Series U.S. Savings Bonds - Held in custody 2007 U.S. Savings Bond EE Series 2008 U.S. Savings Bond EE Series 2009 U.S. Savings Bond EE Series Short- Term Investments Shares Cost (a) Fair Value Fidelity Institutional Money Market Government Portfolio (Class I) (b) Total U.S. Savings Bonds Total Other Total Investments Loans to Participants Rate of Interest Maturity Cost (a) Fair Value 1 month - Various (60,124 loans) (g) 5.350 - 8.050 % 15 years – Total Loans to Participants – Total Assets (Held at End of Year) $ $ See accompanying notes to schedule of assets on page 26. (continued) - 25 - GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2009 Notes to Schedule of Assets: (a) Cost of securities, including cost of General Electric Common Stock, is the price at which underlying shares in the investment options were purchased, including shares purchased with reinvested interest and dividends.In addition, cost of securities includes gains and losses realized participant investment switches and is decreased for withdrawals on an average cost basis by individual participant. (b) Funds managed by an affiliate of FMTC. (c) Funds managed by GEAM, a wholly owned subsidiary of General Electric Company. (d) GE Cash Plus Fund is a holding of the Short Term Fund. (e) Rate of interest is based on computed effective yield. (f) Interest only securities represent the right to receive the monthly interest payments on an underlying pool of mortgages. (g) Represents a party-in-interest to the Plan. See accompanying Report of Independent Registered Public Accounting Firm. - 26 -
